Appeal by the Industrial Commissioner from the decision of the Unemployment Insurance Appeal Board overruling an initial determination made by the Industrial Commissioner that claimant was ineligible to receive benefits on the ground that he was unavailable for employment. Claimant had participated as a writer and performer in vaudeville and television shows at college, at various summer resorts and in the armed services. Following his discharge from the army claimant obtained work at $60 per week with a textile firm, and continued in this employment for approximately three years until he was laid oft because of a seasonal lull. Claimant did not return to work for the former employer in the textile industry and admitted upon the hearing that he had not looked for work at all in the textile field. Claimant testified: “I don’t wish to return to industry again. I wish to be a professional writer and I am seeking that type of work.” Under these circumstances claimant withdrew from the labor market and rendered himself unavailable for employment for which he was reasonably fitted by training and experience, and is not entitled to unemployment benefits within the spirit and purpose of the Unemployment Insurance Law. Decision of the Unemployment Insurance Appeal Board reversed, on the law, and the initial determination of the Industrial Commissioner reinstated, without costs. Foster, P. J., Heffernan, Deyo, Bergan and Coon, JJ., concur.